DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 is objected to because of the following informalities:  Claim 13 states “and the in particular side wall region” which appears as though it should be “the side wall region”.  Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “at least one guide system” in claims 13-14 & 21-24 and “guide element” in claims 15-16 & 18-20.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claim 13, applicant states “ and/or additionally… frame of the dishwasher”. The use of the phrase and/or enables the following limitation to be optional. However, it is unclear if applicant is stating that the rear side wall region is optional, or if the delimiting of the hood by the rear sidewall region is optional and a rear sidewall region must be present. For examination purposes, it will be interpreted that the delimiting is optional and the rear sidewall region must be present.
Claim 18 recites the limitation "the guide system" in line 2.  There is insufficient antecedent basis for this limitation in the claim. It is unclear if applicant is referring to the at least one guide system, or another guide system which has not been mentioned previously.
The remaining claims are rejected for their dependence on a previously rejected claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 13-21 & 24 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee (KR20100128564A).
As to claim 13, Lee discloses a box type commercial dishwasher (see Fig.5) comprising a treatment chamber (Figs.4-5 interior of ref 10) in which washware accommodated in racks can be treated in accordance with a predefined treatment program (paragraph 2), wherein the treatment chamber can be closed by a hood (Fig.5 ref 20), which can be moved in the vertical direction relative to a machine frame of the dishwasher (see Figs.4-5), wherein, in the closed state of the treatment chamber, the treatment chamber is completely delimited by inner surface of the hood and a rear sidewall region (Fig.5 portion of ref 11) that is fixed to the machine frame (see Figs.5-7), wherein the hood is assigned at least one guide system (Figs.5-6 refs 12 and 21) for guiding the hood as it moves relative to the machine frame, and in particular, the sidewall region (paragraphs 17, 19-20, & 27-28), wherein the at least one guide system is of concealed design such that the at least one guide system is present outside the rear-sidewall region (see Figs.5-6 refs 12 & 21 outside of said region).
As to claim 14, Lee teaches the dishwasher of claim 13, wherein the guide system comprises at least two lateral guide systems (Fig.5 refs 21) that are arranged parallel with respect to a guide direction.
As to claim 15, Lee teaches the dishwasher of claim 13, wherein the guide system has at least one guide element (Fig.6 ref 12) and at least one guide rail (Fig.5 refs 21) that interact with each other (paragraph 27). The guide element is connected to the rear side wall region (see Fig.6) and the guide rail is connected to an inner surface of the hood (Fig.5).
As to claim 16, Lee teaches the dishwasher of claim 15, wherein the guide element is provided between the rear side wall region and the inner surface of the hood (Figs.5-6) when the door is open (see Fig.5, rollers located near a top of the dishwasher such that in an open state the hood can be below the roller, thus roller would be between the hood and the rear sidewall region). 
As to claim 17, Lee teaches the dishwasher of claim 16, wherein the guide element is a roller (Fig.6 ref 12).
As to claim 18, Lee teaches the dishwasher of claim 15, wherein the presence of two guide elements is an optional limitation not required so long as there is at least one guide element. However, Lee also discloses another guide element (Figs.7-8 ref 22) which is disposed behind the roller (Fig.5 ref 12) in a guide direction (paragraphs 17 & 20).
As to claim 19, Lee teaches the dishwasher of claim 15, wherein the hood can be moved vertically (paragraph 17) relative to the machine frame and the rear side wall region, and the guide rail is a vertically running guide rail (see Figs.5-6).
As to claim 20, Lee teaches the dishwasher of claim 19, wherein the guide rail has a cross sectional geometry that complements the at least one guide element (see Fig.8 refs 21 & 21a).
As to claim 21, Lee teaches the dishwasher of claim 13, wherein the rear sidewall region is redefined as the portion which extends between the rollers (see Fig.5 refs 12). Since Lee discloses that the improvement is related to the guide system of the hood (paragraphs 5 & 8-9), it is reasonable expected that the interior of the rear wall remains the same. Thus, the rear side wall region appears to be undercut and edge free (see Fig.1 interior of ref 11 & Fig.7 which shows a flat rear sidewall region).
As to claim 24, Lee teaches the dishwasher of claim 13, wherein the treatment chamber is delimited by the rear side wall region (Fig.5 ref 11), a first inner surface of the hood that is parallel to the rear side wall region (see Figs.5-7 surface opposite of ref 11), and two parallel inner surfaces adjacent the hood and first inner surface (see Figs.5-7, also paragraph 20 stating square box shape).

Claim(s) 13-24 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Her (KR100632965B1).
As to claim 13, Her discloses a box-type commercial dishwasher (Fig.3), comprising a treatment chamber (Figs.7-8 portion between ref 110 and 100, also [0017]), in which washware accommodated in racks can be treated in accordance with a predefined treatment program, wherein the treatment chamber can be closed by a hood (Fig.7 ref 110, [0017]), which can be moved in the vertical direction relative to a machine frame of the dishwasher (see Figs.7-8 ref 100), wherein, in the closed state of the treatment chamber, the treatment chamber is completely delimited by inner surfaces of the hood (see Figs.3 & 7), the dishwasher includes a rear sidewall region (Fig.3 ref 120) fixed to the machine frame of the dishwasher, wherein the hood is assigned at least one guide system (Figs.3-8 refs 113, 121, 130, & 140) for guiding the hood as it moves relative to the machine frame and the rear side wall (Figs.7-8), wherein the at least one guide system is present outside the rear side wall region (see Fig.5).
As to claim 14, Her teaches the dishwasher of claim 13, wherein the guide system comprises at least two lateral guide systems that are arranged in a parallel state with respect to a guiding direction of the door (see Figs.3-4 & 7-8).
As to claim 15, Her teaches the dishwasher of claim 13, wherein the guide system has at least one guide element (Figs.3-5 ref 130) and at least one guide rail (Figs.3-4 ref 113) that interacts with the guide element, wherein the guide element is connected to the rear side wall region (see Figs.3 & 5) and the guide rail is connected to an inner surface of the hood (see Figs.3-5 & 7-8, the inclined surface ref 111 reading on an inner surface of the hood as it is disposed more inwardly than the other surfaces).
As to claim 16, Her teaches the dishwasher of claim 15, wherein the guide element is between the rear sidewall region and the guide rail when the dishwasher is in an open state (see Fig.7).
As to claim 17, Her teaches the dishwasher of claim 16, wherein the guide element is a roller (Fig.3 ref 130).
As to claim 18, Her teaches the dishwasher of claim 15, wherein the guide system has two guide elements (Figs.4-6 refs 130 & 140) arranged behind one another (see Figs.7-8) when viewed from a guide direction.
As to claim 19, Her teaches the dishwasher of claim 15, wherein the hood can be moved vertically relative to the machine frame and rear sidewall region (Figs.7-8) and the guide rail is a vertically running guide rail (see Figs.3-4 & 7-8).
As to claim 20, Her teaches the dishwasher of claim 19, wherein the guide rail has a cross sectional geometry which complements the guide element (see Figs.3-4).
As to claims 21-22, Her teaches the dishwasher of claim 13, wherein the limitations are optional limitations not required when the rear side wall region does not delimit the treatment chamber in the closed state.
As to claim 23, Her teaches the dishwasher of claim 13, wherein the dishwasher has a wash tank inside the main body [0016]. Further upper wash nozzles spray liquid, thus there is at least some liquid which flows downwardly towards a wash tank via gravity [0016]. Therefore, the only limitation not addressed so far is the rear side wall region merging continuously into a wall/base region of the wash tank. This limitation is met by Her when interpreted in the following way: the wash tank within the main body has a wall/base region which can also be defined by a base region of the main body (see Fig.3 ref 120 is a flat portion which extends down to perpendicular portion of the main body that can be defined as a base Fig.3 portion near ref 101), since there appears to be no break between the two elements (see Figs.3 & 7-8) they are thought to be continuous.
As to claim 24, Her teaches the dishwasher of claim 13, wherein the limitations are optional limitations as the pertain to a situation where the rear side wall region delimits the treatment chamber, which is not required by claim 13.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee (KR20100128564A) in view of Ikeda (JP2000254065A).
As to claim 22, Lee teaches the dishwasher of claim 13, wherein the rear sidewall region that delimits the chamber appears to be undercut or edge free (see Fig.1 interior of ref 11 & Fig.7 which shows a flat rear sidewall region). Lee does not explicitly showcase a central region that has undercuts or edges. However, such a feature is known in the art, as evidenced by Ikeda.
Ikeda discloses an art related dishwasher, wherein an interior of the dishwasher comprises a water conduit (Fig.2 refs 14A & 14B) which allows for water to be sent to upper nozzles. The conduit is fixed to the rear side wall region central area [0017]. The provision of a conduit and upper nozzles allows for adequate rinsing and washing [0016-0018].
It would have been obvious to a person having ordinary skill in the art, before the effective filing, to modify Lee to include conduits and upper nozzles, as disclosed by Ikeda in order to provide adequate cleaning and rinsing (Ikeda [0016-0018]). Such a modification would result in the central region of the rear sidewall area having edges and undercuts defined by the attached washing conduit.

Claim(s) 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee (KR20100128564A) in view of Kameyama (JPH1033450A), Koji (US4811997A), or Saito (JPH06142028A).
As to claim 23, Lee does not explicitly disclose that the rear side wall region merging continuously into a wall or base region of a wash tank. In fact, Lee does not show any internal components to the dishwasher. However, such a structure is a known structure in the art, as evidenced Kameyama, Koji, or Saito.
Kameyama discloses a dishwasher wherein a rear wall continuously extends into a washing tank (Figs.1 & 9).
Koji discloses a dishwasher with a back panel (Fig.2 ref 2) that extends into a wash tank area of a treatment chamber (Figs.3-4) in a continuous manner.
Saito discloses a dishwasher having a rear wall portion (Fig.4 ref 23), a roller (Fig.4 ref 25) attached to the rear wall that operates with a rail (Fig.4 ref 28) attached a door (Fig.4 ref 15) in order to move a door up and down. The dishwasher also has a gutter region (Fig.2 ref 17) that allow liquid to flow into the washing tank and the rear wall portion continuously merges into a wall region of said tank (see Fig.2).
It would have been obvious to a person having ordinary skill in the art, before the effective filing, to modify Lee to include a wash tank for cleaning within the treatment chamber and provide the rear sidewall region continuously merging into said area, as it is a known constructional configuration of a dishwasher. It is in the purview of one of ordinary skill in the art to utilize a known construction for a dishwasher tank and wall, when one is not explicitly stated.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Yamamura (JP2000254067A) discloses a dishwasher where backplate wall (Figs.1B & 3-4 ref 20) delimits a vertically raising hood (Figs.3-4 ref 18), wherein the backplate merges with a wash tank (Figs.2-4 ref 12) in a continuous manner (see Figs.2-4). The door has rails disposed on an inner surface of the door (see Fig.9 ref 22) and rollers connected to the backplate (Fig.9 ref 31). The configuration provides concealment of the guiding system. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Hiroshi (JPH05253161A) discloses a dishwasher having a vertical moving hood (Figs.1-2 ref 15), a backplate (Fig.9 ref 36), multiple guide rollers (Fig.9 refs 20 & 21) and corresponding rail like structures (Fig.9 ref 19).
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Suyama (JP2005034448A) discloses a dishwasher with a back panel (Fig.3 ref 32) having columns (Fig.3 ref 6) which contain rollers (Fig.10 ref 57) that cooperate with rails (Fig.10 ref 56) on a door (Fig.1 ref 7).
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Toga (JP2004141356A) discloses a dishwasher having a vertically moving hood and a rear wall region (Figs.1-4) the wall having a roller and the hood having a cooperating rail (Figs.10-12) for guiding the hood up and down.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Donati (EP2804518B1) discloses a dishwasher with a vertically moveable hood (Fig.1), a rear panel (Fig.1 ref 11), a guide system (Figs.2-5) outside the rear panel, the door having rail portions (Fig.4) and the area near the rear panel having a sliding block defined as a bar (Fig.4).
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Heyman (US20190118231A1) discloses an anti-jamming mechanism tank, wherein vertical movement of an element with the use of slides, wheels, and rollers (Fig.5) and a central post (ref 32) which enables smooth movement.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAIR CHAUDHRI whose telephone number is (571)272-4773. The examiner can normally be reached Monday - Thursday 7:00am to 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on (571)272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OMAIR CHAUDHRI/Examiner, Art Unit 1711                                                                                                                                                                                                        
/SPENCER E. BELL/Primary Examiner, Art Unit 1711